Exhibit 10.1

 

December 1, 2005

 

Jerauld J. Cutini

c/o Aviza Technology, Inc.

440 Kings Village Road

Scotts Valley, California 95066

 

Re:                             Employment Agreement

 

Dear Jerauld:

 

Aviza Technology, Inc. (the “Company”) is pleased to offer you the position of
President and Chief Executive Officer.  This letter (the “Agreement”) sets
forth, among other things, the terms of your employment with the Company.

 

1.                                      DUTIES.  Your employment shall commence
hereunder effective as of the Effective Time (as such term is defined in that
certain Agreement and Plan of Merger, dated as of March 14, 2005, by and among
New Athletics, Inc., Aviza Technology, Inc., Trikon Technologies, Inc., Baseball
Acquisition Corp. I and Baseball Acquisition Corp. II, as amended (the “Merger
Agreement”)) (the “Effective Date”).  You shall be employed as the President and
Chief Executive Officer, and shall perform the duties customarily associated
with this position.  You shall report to the Company’s Board of Directors (the
“Board”) and shall perform your services on a full-time basis from the Company’s
headquarters, subject to any required business travel.  You shall devote your
full working time and attention to the business affairs of the Company.

 

2.                                      BASE SALARY.  You shall receive an
annual base salary of $400,000 for all hours worked to be paid in accordance
with the Company’s customary payroll procedures, less payroll deductions and
withholdings.

 

3.                                      STOCK OPTIONS.  As soon as practicable
following the Effective Time, the Board shall grant you an option (the “Stock
Option”) to purchase Three Hundred Thousand (300,000) shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”).  The Stock Option
shall have a per-share exercise price equal to the fair market value of the
Common Stock as of the date of grant, which shall be the closing price of the
Common Stock on the Nasdaq National Market on the trading day immediately
preceding the date of grant.  The vesting of the Stock Option shall commence on
the Effective Date.  Assuming your continued employment with the Company, the
Stock Option shall vest and become exercisable in substantially equal monthly
installments over the four- (4)-year period commencing on the Effective Date,
such that the Stock Option is fully vested and exercisable on the fourth (4th)
anniversary of the Effective Date, provided that you remain a service provider
of the Company continuously through such date.  The Stock Option shall be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), to the maximum extent permitted
under applicable law and except as set forth herein shall be subject to the
terms and conditions of the Company’s stock option plan and form of stock option
agreement used in connection with grants thereunder.

 

--------------------------------------------------------------------------------


 

4.                                      BENEFITS.  You shall be eligible to
participate in any or all of the employee benefit plans or programs the Company
generally makes available to similarly situated employees, pursuant to the terms
and conditions of such plans.

 

5.                                      EXPENSES.  You shall be entitled to
reimbursement for all ordinary and reasonable out-of-pocket business expenses
which you reasonably incur in furtherance of the Company’s business and in
accordance with the Company’s standard policies.

 

6.                                      COMPANY POLICIES.  As an employee of the
Company, you will be expected to abide by all of the Company’s policies and
procedures.

 

7.                                      OUTSIDE ACTIVITIES.  While employed by
the Company, you shall not engage in any business activity in competition with
the Company nor make preparations to do so.

 

8.                                      AT-WILL EMPLOYMENT.  As an employee of
the Company, you may terminate your employment at any time with or without
notice and for any reason or no reason.  Similarly, the Company may terminate
your employment at any time with or without notice and for any reason or no
reason, with or without cause, subject to the provisions of Section 9 below. 
Your at-will employment relationship with the Company cannot be changed except
in writing signed by a duly appointed representative of the Board.

 

9.                                      SEVERANCE BENEFITS.

 

(a)                                  Termination By the Company Without Cause or
Constructive Termination.   If the Company terminates your employment without
Cause (as defined below), or if there is a Constructive Termination (as defined
below), in each case, at any time prior to the occurrence of a Change in Control
(as defined below) or more than twelve (12) months following the occurrence of a
Change in Control, and if you provide the Company with a signed general release
of all claims and do not revoke such release, the form of which shall be
reasonably acceptable to the Company, the Company shall provide you with the
following severance benefits:  (i) a cash payment in an amount equal to twelve
(12) months of your then current base salary (the “Cash Payment”), which Cash
Payment shall be payable in substantially equal monthly installments over the
twelve- (12)-month period commencing on your termination date, such that the
Cash Payment is fully paid on the twelve- (12)-month anniversary of your
termination date (such date, the “Severance Period Termination Date”); (ii) in
the event that you elect to receive continued health benefits pursuant to the
Consolidated Omnibus Reconciliation Act (“COBRA”), the Company shall pay the
cost of your applicable COBRA premiums until the earlier of:  (x) the Severance
Period Termination Date or (y) the date you are first covered under any
comparable group health plan and (iii) on your date of termination, (x) you
shall immediately become 100% vested with respect to any options to purchase
Common Stock that you then hold with respect to which you would otherwise have
become vested on or prior to the Severance Period Termination Date (assuming
your continued employment with the Company through the Severance Period
Termination Date) and (y) any restrictions with respect to restricted shares or
restricted share units of Common Stock that you then hold that would otherwise
lapse on or prior to the Severance Period Termination Date (assuming your
continued

 

2

--------------------------------------------------------------------------------


 

employment with the Company through the Severance Period Termination Date) shall
immediately lapse.

 

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits, or any other compensation or benefits other than as set
forth in this paragraph in the event of such a termination, other than as
required under applicable law.  You and the Company hereby understand and agree
that during the period that the severance benefits referred to in this paragraph
are payable to you, you shall not be an employee of the Company for any purpose,
including, without limitation, for the purpose of determining the Company’s
payroll tax and withholding obligations.

 

(b)                                  Termination By the Company with Cause or
Other Termination By You.  If the Company terminates your employment with the
Company with Cause, or if you voluntarily terminate your employment with the
Company (other than pursuant to a Constructive Termination) on or within twelve
(12) months after a Change in Control, you shall not be entitled to any
severance pay, severance benefits or any compensation or benefits from the
Company whatsoever, other than as required under applicable law.

 

(c)                                  Termination Following Change in Control. 
If the Company terminates your employment with the Company without Cause (as
defined below), or if there is a Constructive Termination (as defined below), in
each case, at any time on or within twelve (12) months after a Change in
Control, and if you provide the Company with a signed general release of all
claims and do not revoke such release, the form of which shall be reasonably
acceptable to the Company, the Company shall provide you with the following
severance benefits:  (i) the Cash Payment, which Cash Payment shall be payable
in substantially equal monthly installments over the twelve- (12)-month period
commencing on your termination date, such that the Cash Payment is fully paid on
the Severance Period Termination Date; (ii) in the event that you elect to
receive continued health benefits pursuant to COBRA, the Company shall pay the
cost of your applicable COBRA premiums until the earlier of:  (x) the Severance
Period Termination Date or (y) the date you are first covered under any
comparable group health plan and (iii) on your date of termination, you shall
immediately become 100% vested with respect to any options to purchase Common
Stock that you then hold and/or any restrictions with respect to restricted
shares or restricted share units of Common Stock that you then hold shall
immediately lapse; provided, however, that if the Company terminates your
employment following the effective date of a Change in Control described in
clause (e)(2) below but you accept employment with the Company’s successor or
acquiror within thirty (30) days after the effective date of the Change in
Control on terms and conditions not less favorable to you than those contained
in this Agreement, you shall not be entitled to any severance benefits under
this clause (c); and provided further, that if your employment is thereafter
terminated by the successor or acquiror without Cause, or if there is a
Constructive Termination, at any time within twelve (12) months following the
occurrence of the Change in Control, you shall be entitled to the severance
benefits described above in this clause (c).

 

You understand and agree that you shall not be entitled to any other severance
pay, severance benefits or any other compensation or benefits other than as set
forth in this paragraph in the

 

3

--------------------------------------------------------------------------------


 

event of such a termination, other than as required under applicable law.  You
and the Company hereby understand and agree that during the period that the
severance benefits referred to in this paragraph are payable to you, you shall
not be an employee of the Company for any purpose, including, without
limitation, for the purpose of determining the Company’s payroll tax and
withholding obligations.

 

(d)                                        Death or Disability.  If your
employment with the Company terminates as a result of your death or permanent
disability (as determined by the Board in good faith) you and your estate or
beneficiaries shall not be entitled to any severance pay, severance benefits or
any compensation or benefits from the Company whatsoever, other than as required
under the terms of the Company’s then existing insurance and retirement plans
and applicable law.

 

(e)                                  Definitions.

 

(1)                                 Cause.  For purposes of this Agreement, the
term “Cause” means:  (i) theft, dishonesty or falsification of any employment or
Company records; (ii) malicious or reckless disclosure of the Company’s
confidential or proprietary information; (iii) commission of any immoral or
illegal act or any gross or willful misconduct, where the Company reasonably
determines that such act or misconduct has (A) seriously undermined the ability
of the Company’s management to entrust you with important matters or otherwise
work effectively with you, (B) contributed to the Company’s loss of significant
revenues or business opportunities, or (C) significantly and detrimentally
effected the business or reputation of the Company or any of its subsidiaries;
and/or (iv) your breach of this Agreement or the failure or refusal by you to
work diligently to perform tasks or to work toward the achievement of goals
reasonably requested by the Board, provided such breach, failure or refusal
continues after the receipt of reasonable notice in writing of such failure or
refusal and an opportunity to correct the problem.  “Cause” shall not mean a
physical or mental disability.

 

(2)                                 Change in Control.  For purposes of this
Agreement, the term “Change in Control” means the consummation of any of the
following transactions:

 

a.                                       the closing of a business combination
(such as a merger or consolidation) of the Company with any other corporation or
other type of business entity (such as a limited liability company), in each
case, other than the Mergers (as such term is defined in the Merger Agreement),
which would result in the voting securities of the Company outstanding
immediately prior thereto not continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such controlling surviving entity
outstanding immediately after such business combination;

 

b.                                       the sale, lease, exchange or other
transfer or disposition by the Company of all or substantially all (more than
seventy percent (70%)) of the Company’s assets by value;

 

4

--------------------------------------------------------------------------------


 

c.                                       the individuals who, immediately
following the Effective Time (as such term is defined in the Merger Agreement),
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the election, or nomination for election, by the holders of Common
Stock, of any new director was approved by a vote of at least a majority of the
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board; and provided further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

 

d.                                       an acquisition of any voting securities
of the Company by any “person” (as the term “person” is used for purposes of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than an affiliate of VantagePoint Venture
Partners, immediately after which such person has “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
voting securities.

 

Notwithstanding the foregoing, in no event shall a transaction a primary purpose
of which is to finance the Company with cash (as determined by the Board in its
sole discretion), such as a transaction in which a series of preferred stock is
sold by the Company to one or more investors for cash, for example, constitute a
Change in Control for purposes of this Agreement.

 

(3)                                 Constructive Termination.  For purposes of
this Agreement, the term “Constructive Termination” means your resignation
within sixty (60) days of one or more of the following events which remains
uncured thirty (30) days after your delivery of written notice thereof:

 

a.                                       the delegation to you of duties or the
reduction of your duties, either of which substantially reduces the nature,
responsibility, or character of your position immediately prior to such
delegation or reduction;

 

b.                                       a material reduction by the Company in
your base salary in effect immediately prior to such reduction;

 

c.                                       a material reduction by the Company in
the kind or level of employee benefits or fringe benefits to which you were
entitled prior to such reduction; or the taking of any action by the Company
that would adversely affect your participation in any plan, program or policy
generally applicable to employees of equivalent seniority; or

 

d.                                       the Company’s requiring you to relocate
your office to a place more than fifty (50) miles from the Company’s present
headquarters location (except that required travel on the Company’s business to
an extent substantially consistent with your present business travel obligations
shall not be considered a relocation).

 

5

--------------------------------------------------------------------------------


 

10.                               RETURN OF MATERIALS.  At the termination of
your relationship with the Company, you shall promptly return to the Company,
and shall not take with you or use, all items of any nature that belong to the
Company, and all materials (in any form, format, or medium) containing or
relating to the Company’s business.

 

11.                               ENTIRE AGREEMENT.  This Agreement constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with respect to the terms and conditions of your employment
specified herein.  If you enter into this Agreement you are doing so
voluntarily, and without reliance upon any promise, warranty or representation,
written or oral, other than those expressly contained herein.  This Agreement
supersedes any other such promises, warranties, representations or agreements. 
This Agreement may not be amended or modified except by a written instrument
signed by you and an authorized representative of the Board.

 

12.                               SEVERABILITY.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
such invalid, illegal or unenforceable provision shall be reformed, construed
and enforced so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.

 

13.                               BINDING NATURE.  This Agreement shall be
binding upon and inure to the benefit of the personal representatives and
successors of the respective parties hereto.

 

14.                               GOVERNING LAW.  This Agreement shall be
governed in all respects by the laws of the State of California without regard
to conflict of law principles that would result in the application of any law
other than the law of the State of California.

 

15.                               CODE SECTION 409A.  This Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Section 409A of the Code, and any payment scheduled to be made
hereunder that would otherwise violate Section 409A of the Code shall be
accelerated (if possible in compliance with 409A) or delayed (if acceleration is
not possible in compliance with 409A) to the extent necessary for this Agreement
and such payment to comply with Section 409A of the Code

 

16.                               DISPUTE RESOLUTION.  To ensure the timely and
economical resolution of disputes that arise in connection with your employment
with the Company, you and the Company agree that any and all disputes, claims,
or causes of action arising from or relating to the enforcement, breach,
performance or interpretation of this Agreement, your employment, or the
termination of your employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Francisco, California, conducted by Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) under the applicable JAMS employment rules. 
By agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The arbitrator shall:  (a) have the authority to
compel adequate discovery for the

 

6

--------------------------------------------------------------------------------


 

resolution of the dispute and to award such relief as would otherwise be
permitted by law and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award. 
The arbitrator shall be authorized to award any or all remedies that you or the
Company would be entitled to seek in a court of law.  The Company shall pay all
JAMS arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law.  Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Notwithstanding the foregoing, you and the Company each
have the right to resolve any issue or dispute over intellectual property rights
by Court action instead of arbitration.

 

(Signature page follows)

 

7

--------------------------------------------------------------------------------


 

If you choose to accept this Agreement under the terms described above, please
sign below and return this letter to me.

 

We look forward to your favorable reply, and to a productive and enjoyable work
relationship.

 

 

Very truly yours,

 

 

 

Aviza Technology, Inc.

 

 

 

 

 

/s/ Patrick C. O’Connor

 

 

By: Patrick C. O’Connor

 

Its:  Executive Vice President and Chief Financial

 

Officer

 

 

 

 

Accepted and Agreed to by:

 

 

 

/s/ Jerauld J. Cutini

 

April 4, 2006

 

Jerauld J. Cutini

Date

 

8

--------------------------------------------------------------------------------

 